                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CURTIS VAUGHN JACKSON,                             Case No. 18-cv-04098-EMC
                                   8                    Plaintiff,
                                                                                            SCHEDULING ORDER
                                   9              v.
                                                                                            Docket Nos. 58, 59, 60, 61
                                  10     R. BINKELE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983 that is now before the

                                  14   Court for scheduling and miscellaneous matters.

                                  15          The cognizable claims in this action are that: (1) several Defendants were deliberately

                                  16   indifferent to Plaintiff’s safety by housing him at Salinas Valley; (2) several other Defendants

                                  17   were deliberately indifferent to his safety by not preventing or acting quickly enough to stop a

                                  18   fight he was involved in a few weeks after his arrival at Salinas Valley; and (3) several other

                                  19   Defendants were deliberately indifferent to his medical needs after the fight. See Docket No. 13

                                  20   (order of service). Service of process was ordered on eleven Defendants. One Defendant (Lam)

                                  21   was later voluntarily dismissed. The remaining ten Defendants were originally represented by the

                                  22   California Attorney General, but since about June 2019, nine Defendants (i.e., Binkele, Erguiza,

                                  23   Gonzalez, Jah, Makela, Mindoro, Muniz, Patty, and Rawhoof) have been represented by the

                                  24   California Attorney General, and one Defendant (Schwarz) has been represented by private

                                  25   counsel.

                                  26          Defendants filed a motion for summary judgment based on nonexhaustion of

                                  27   administrative remedies. Docket No. 29. After that motion was fully briefed but before it was

                                  28   ruled upon, the parties requested that the case be referred to Magistrate Judge Illman for a
                                   1   settlement conference and otherwise stayed the case. Docket No. 45. The Court referred the case

                                   2   to Magistrate Judge Illman for settlement. Docket No. 47. He has recently reported that the case

                                   3   did not settle. Docket No. 55. The stay that was imposed to facilitate settlement proceedings is

                                   4   LIFTED. It is now necessary to set some deadlines and make other rulings to move this case

                                   5   toward resolution.

                                   6   A.     Motions For Summary Judgment:

                                   7          1.      Defendants’ motion for summary judgment based on nonexhaustion of

                                   8   administrative remedies is fully briefed and will be decided in due course. See Docket No. 29

                                   9   (motion); Docket Nos. 33-35 (opposition); Docket No. 38 (reply). Defendants should file a

                                  10   renewed notice of that motion, so that it will appear on the Court’s calendar of motions needing to

                                  11   be decided. Otherwise, no further submissions from the parties are expected for this motion.

                                  12          2.      A motion for summary judgment “re: administrative, yard, and medical claims”
Northern District of California
 United States District Court




                                  13   was filed on October 31, 2019, by Defendants Binkele, Erguiza, Gonzalez, Jah, Makela, Mindoro,

                                  14   Muniz, Patty, and Rawhoof. Docket No. 57. Plaintiff must file and serve his opposition to this

                                  15   motion no later than December 20, 2019. Plaintiffs must file and serve their reply brief no later

                                  16   than January 3, 2020.

                                  17          3.      Defendant Schwarz must file and serve his motion for summary judgment, if any,

                                  18   no later than January 3, 2020. Plaintiff must file and serve his opposition to this motion no later

                                  19   than January 31, 2020. Defendant Schwarz must file and serve his reply brief no later than

                                  20   February 14, 2020.

                                  21   B.     Miscellaneous Requests

                                  22          The request of Defendants Binkele, Erguiza, Gonzalez, Jah, Makela, Mindoro, Muniz,

                                  23   Patty, and Rawhoof to file a long brief (i.e., 29 pages rather than the 25 pages permitted by Local

                                  24   Rule 7-2) in support of their motion for summary judgment “re: administrative, yard, and medical

                                  25   claims” is GRANTED. Docket No. 58. The motion filed at Docket No. 57 is permitted.

                                  26          Defendant Schwarz filed a request for a briefing schedule so he could file his own motion

                                  27   for summary judgment. The request is GRANTED. Docket No. 60. The briefing schedule is set

                                  28   out above. Defendant Schwarz is reminded that he must file and serve a Rand notice at the time
                                                                                        2
                                   1   he files his motion for summary judgment.

                                   2   C.     Motion To Seal Documents

                                   3          Defendants Binkele, Erguiza, Gonzalez, Jah, Makela, Mindoro, Muniz, Patty, and

                                   4   Rawhoof have filed a request to file several documents under seal. The documents consist of an

                                   5   aerial photo of the prison yard, two photos of the prison yard with prisoners visible in the very far

                                   6   distance, and a series of 18 photos of Plaintiff taken after the fight. Defendants urge that the

                                   7   disclosure of these documents “may jeopardize the safety and security of inmates, staff,

                                   8   correctional institutions, and the public.” Docket No. 59 at 2. They also state that they are willing

                                   9   to allow Plaintiff to see, but not keep, the evidence because retention of the documents poses a risk

                                  10   in that he or other prisoners might use the information contained in the photos to harm staff

                                  11   depicted in the photos or to harm other prisoners, especially because the photos were taken in a

                                  12   sensitive needs yard that houses some vulnerable prisoners. Docket No. 59-1 at 2-3.
Northern District of California
 United States District Court




                                  13          The court may order a document filed under seal “upon a request that establishes that the

                                  14   document, or portions thereof, are privileged, protectable as a trade secret or otherwise entitled to

                                  15   protection under the law (hereinafter referred to as ‘sealable’). The request must be narrowly

                                  16   tailored to seek sealing only of sealable material.” N. D. Cal. Local Rule 79-5(b). There is a

                                  17   strong presumption favoring the public’s right of access to court records which should be

                                  18   overridden only for a compelling reason. Hagestad v. Tragesser, 49 F.3d 1430, 1433-34 (9th Cir.

                                  19   1995). “Counseling against such access would be the likelihood of an improper use, ‘including

                                  20   publication of scandalous, libelous, pornographic, or trade secret materials; infringement of fair

                                  21   trial rights of the defendants or third persons; and residual privacy rights.’” Valley Broadcasting

                                  22   Co. v. United States District Court, 798 F.2d 1289, 1294 (9th Cir. 1986) (citation omitted). In

                                  23   prisoner cases, genuine concerns that the release of the document will endanger staff or prisoners

                                  24   can support an order sealing a document.

                                  25          Upon due consideration of the motion, the Court disagrees with Defendants’ assessment of

                                  26   the risk of danger that would flow from making several of the pages of exhibits public. For this

                                  27   reason, the court finds that Defendants have not overcome the presumption favoring public access

                                  28   to court records for some of the documents. Accordingly, the application to file documents under
                                                                                         3
                                   1   seal is GRANTED IN PART AND DENIED IN PART. Docket No. 59.

                                   2          Exhibit 1 is an annotated aerial photo of the prison yard. Other than the annotations

                                   3   identifying where several persons, a gate, a table, and a basketball court are located, the document

                                   4   looks quite similar to aerial photos available on the internet. Once material is already in the public

                                   5   domain, an argument for sealing it is rather weak. Exhibit 1 will not be sealed.

                                   6          Exhibit 2 consists of two photos of Facility D Yard 1. There are some prisoners visible in

                                   7   the far distance – the photos look as though the prisoners were at least 50 yards away from the

                                   8   photographer. Although one can discern from context that there are prisoners in the photos, no

                                   9   single person could be identified from the photos, especially because the prisoners are wearing

                                  10   prison uniforms that look roughly the same. The photo’s depiction of the yard does not show

                                  11   anything a prisoner could not have learned by simply observing his surroundings while in that

                                  12   yard. Exhibit 2 will not be sealed.
Northern District of California
 United States District Court




                                  13          Exhibit 3 consists of 18 photos of Plaintiff, showing his wounds. Some of the photos are

                                  14   close-ups, showing no prisoner other than Plaintiff (i.e., Docket No. 59-8 at 3, 4, 13, 14, 17, 18,

                                  15   and 19), while the other photos have other prisoners and staff in the background some of whom

                                  16   could identified from the photos (i.e., Docket No. 59-8 at 2, 5-12, 15-16). Only those photos that

                                  17   have other prisoners and staff in the background warrant sealing. Photos of Plaintiff and various

                                  18   parts of his body that do not have any other persons in the picture do not warrant sealing. For

                                  19   example, it defies reason that Defendants take the position that photos depicting only a skinned

                                  20   knee (id. at 17-19) or abrasion on Plaintiff’s torso (id. at 13-14) need to be kept out of the public

                                  21   record. Only the portions of Exhibit 3 that have other prisoners and staff in the background (i.e.,

                                  22   Docket No. 59-8 at 2, 5-12, 15-16) will be sealed.

                                  23          Defendants’ plan to make the photos in Exhibits 1, 2, and 3 available to Plaintiff to see, but

                                  24   not keep, is acceptable to the Court. The photos are not essential to the motion for summary

                                  25   judgments filed in this action: the prison yard’s layout could have been depicted with a line

                                  26   drawing and the photos of Plaintiff’s injuries are helpful but not essential to understanding the

                                  27   limited nature of his claimed injuries. Even though they have not shown that most of the

                                  28   documents should be kept sealed from the general public, Defendants convince the Court that
                                                                                          4
                                   1   having the photos in the prison population presents the possibility for misuse of those photos by

                                   2   prisoners. Prisoners might study the photos of the prison yard (i.e., Exhibits 1 and 2) and learn

                                   3   about security vulnerabilities. And of greater concern, prisoners might study the photos in Exhibit

                                   4   3 that do have identifiable people in the background to target staff and prisoners in the sensitive

                                   5   needs yard where the photos were taken. Accordingly, Defendants do not have to serve on

                                   6   Plaintiff a copy of Exhibits 1 or 2, or the portion of Exhibit 3 at Docket No. 59-8 at 2, 5-12, 15-16.

                                   7   Defendants must, however, make those exhibits available to Plaintiff to view, in the manner

                                   8   described in paragraphs 23-24 of the Lopez Declaration (Docket No. 59-1) submitted in support of

                                   9   the motion to file documents under seal. That is, Plaintiff can submit a CDC Form 22 asking the

                                  10   litigation coordinator to make the materials available to him for viewing for up to thirty minutes

                                  11   under staff supervision.

                                  12   D.     The Proposed Stipulated Protective Order
Northern District of California
 United States District Court




                                  13          The Defendants have filed a proposed stipulated protective order signed by private counsel

                                  14   representing Defendant Schwarz and by a Deputy Attorney General representing the other nine

                                  15   Defendants. Docket No. 61. The Court declines to sign the proposed stipulated protective order

                                  16   because good cause has not been shown for a protective order. The general goal of the protective

                                  17   order appears to be avoidance of public disclosure of information. But there is no explanation of

                                  18   what the information is that cannot be disclosed to the public. It is not clear what makes this case

                                  19   different from the hundreds of other prisoner civil rights actions that have been litigated in this

                                  20   Court without need for a protective order. Additionally, Plaintiff is not a party to the stipulation,

                                  21   and the Defendants do not explain why not. Nor do Defendants make any effort in the proposed

                                  22   stipulated protective order to make it clear that Plaintiff is not bound by the protective order – and

                                  23   some provisions might suggest to Plaintiff that he does have nondisclosure obligations under the

                                  24   protective order.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 14, 2019

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                          5
